UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6851



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


HENRY CLIFFORD BYRD, SR.,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
Chief District Judge. (CR-83-52, CA-99-323-1)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Clifford Byrd, Sr., Appellant Pro Se. Benjamin H. White,
Jr., Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Clifford Byrd, Sr., appeals from the district court’s

order dismissing without prejudice his 28 U.S.C. § 2241 (1994)

motion. We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Byrd v. United States, Nos. CR-83-52; CA-

99-323-1 (M.D.N.C. May 13, 1999).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2